Exhibit 10.1

 

THIS AGREEMENT dated as of December 13, 2004 is made by and between S&K Famous
Brands, Inc. (the “Company”), a Virginia corporation, and Stewart M. Kasen (the
“Executive”).

 

RECITALS

 

The Company has determined that it is in its best interests and in the best
interests of its shareholders that the Executive be motivated to obtain the
greatest possible return for the Company and its shareholders. The Company
believes that these objectives may be achieved by giving the Executive
assurances of financial security and incentives to devote his full time and best
efforts to the performance of his duties and maximizing shareholder value.

 

NOW, THEREFORE, the parties agree as follows:

 

1. Definitions.

 

  (a) “Annual Base Salary” means the greater of (i) the total base salary paid
or payable to the Executive for the calendar year in which there is an
Involuntary Termination, or (ii) the total base salary paid or payable to the
Executive for the calendar year immediately preceding the calendar year in which
there is an Involuntary Termination.

 

  (b) “Bonus” means the average of the annual bonus (based on pre-tax earnings
and return on equity objectives) paid or payable to the Executive for the two
calendar years immediately preceding the year in which there is an Involuntary
Termination.

 

  (c) “Cause” means (i) a material misappropriation with respect to the business
or assets of the Company, (ii) persistent refusal or willful failure of the
Executive materially to perform his duties and responsibilities to the Company,
which continues after the Executive receives notice of such refusal or failure,
(iii) conviction of a felony, or (iv) the use of drugs or alcohol that
interferes materially with the Executive’s performance of his duties.

 

  (d) “Committee” means the Compensation Committee of the Board of Directors of
the Company.

 

  (e) “Involuntary Termination” means any discharge of the Executive from his
employment with the Company by action of the Company, other than for Cause.

 

2. Severance Benefit. In the event that the Executive’s employment with the
Company terminates as a result of an Involuntary Termination at any time before
his sixty-first (61st) month of employment with the Company as its Chief
Executive Officer, the Company shall pay to the Executive a severance benefit
equal to one hundred percent (100%) of the Executive’s Annual Base Salary and
Bonus. Any such severance benefit payable under this Section 2 shall be paid in
twelve substantially equal monthly installments. The monthly installments shall
be paid on the first day of each month, beginning with the month immediately
following the month in which the Executive’s employment terminates.



--------------------------------------------------------------------------------

3. Stock Purchase. During the term of his employment with the Company, the
Executive agrees to maintain ownership of the Company’s common stock with a fair
market value of at least $1,000,000 at the time of original purchase.

 

4. Other Benefits and Employment. Nothing contained herein shall in any way
limit the Executive’s right while in the employ of the Company to participate in
or benefit from any pension, profit sharing, retirement, severance, disability,
or other employee benefit plan or arrangement for which he is or may become
eligible by reason of his employment with the Company. No provision of this
Agreement shall be construed as conferring upon the Executive the right to
continue in the employ of the Company.

 

5. Withholding. Notwithstanding any of the foregoing provisions hereof, the
Company may withhold from payments to be made hereunder such amounts as it may
be required to withhold under any applicable federal, state or other law, and
the Company shall transmit such withheld amounts to the applicable taxing
authority.

 

6. Death. If the Executive is entitled to a Severance Benefit under Section 2 of
the Agreement and dies, any remaining unpaid benefit shall be paid to the
Executive’s beneficiary. If the Executive is not entitled to a Severance Benefit
under Section 2 of the Agreement, neither the Executive nor his beneficiary
shall be entitled to the respective benefit upon the Executive’s death.

 

7. Non-Assignability of Benefits. Any benefits to which the Executive or his
beneficiary may become entitled under this Agreement are not subject in any
manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, charge, garnishment, execution or levy of any kind, and any attempt
to cause any such benefits to be so subjected shall not be recognized. Benefits
are not subject to attachment or legal process for the debts, contracts,
liabilities, engagements or torts of the Executive or his beneficiary. This
Agreement does not give the Executive or beneficiary any interest, lien or claim
against any specific asset of the Company.

 

8. Administration.

 

  (a) The Committee shall have full power and absolute discretion and authority
to interpret, construe and administer this Agreement, to resolve any ambiguities
and to make determinations with respect to the amount of benefits. All actions
of the Committee shall be binding, conclusive and final on all persons for all
purposes. Notwithstanding the foregoing, the Executive, in his capacity as a
member of the Board of Directors of the Company shall not participate in any
discussions, votes, interpretations or administrative determinations with
respect to this Agreement.

 

  (b) If, for any reason, a benefit under this Agreement is not paid when due,
the Executive (or his beneficiary in the event of his death) may file a written
claim with the Committee. If the claim is denied or no response is received
within 45 days after the filing (in which case the claim is deemed to be
denied), the Executive or his beneficiary may appeal the denial to the Company
within 30 days of the denial. The Executive or his beneficiary may request that
the Committee review the denial, may review pertinent



--------------------------------------------------------------------------------

documents, and may submit issues and comments in writing. A decision on appeal
will be made within 45 days after the appeal is made, unless special
circumstances require that the Committee extend the period for another 30 days.

 

9. Governing Law. The Agreement shall be governed, construed, and enforced in
accordance with the laws of the Commonwealth of Virginia.

 

10. Binding Effect of Agreement. This Agreement may be amended or revoked at any
time in whole or in part by the mutual written agreement of the parties.

 

11. Term of the Agreement. This Agreement shall terminate upon the earlier of
the following dates: (a) the date of the Executive’s termination of employment
for any reason (other than an Involuntary Termination), or (b) April 28, 2007.

 

* * * * *

 

IN WITNESS WHEREOF, the Executive and the Company have executed this Agreement
as of the date first above written.

 

   

/s/ Stewart M. Kasen

--------------------------------------------------------------------------------

    Stewart M. Kasen     S&K Famous Brands, Inc. By:  

/s/ Andrew M. Lewis

--------------------------------------------------------------------------------

Title:   Chairman, Compensation Committee

 

December 13, 2004